DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nebrigic U.S. 8,906,009 (herein referred to as “Nebrigic”).
5.	Regarding Claim 1, Nebrigic teaches a tissue treatment apparatus for us in treating a region of tissue located beneath a skin surface with electromagnetic energy (abstract, “delivery device configured to transfer electromagnetic energy through the skin surface to a region of tissue”), the tissue treatment apparatus comprising:

	A vibration device mechanically coupled with the delivery device (Fig. 3, ref num 76), the vibration device configured to transfer mechanical vibrations through the skin surface to the region of tissue along an axis that is substantially normal to the skin surface (Col. 9, lines 26-38).

6.	Regarding Claim 2, Nebrigic teaches the vibration device includes a vibration motor having an eccentric rotating mass (Col. 10, lines 25-39).

7.	Regarding Claim 4, Nebrigic teaches the vibration device includes a carriage mechanically coupled to the delivery device (ref num 78). 

8.	Regarding Claim 6, Nebrigic teaches the vibration device is configured to transfer the mechanical vibrations at a vibration frequency within a range of 100 Hz to 1 kHz (Col. 12, lines 4-14).

9.	Regarding Claim 7, Nebrigic teaches the vibration device is configured to transfer the mechanical vibrations at a vibration frequency within a range of 100 Hz to 300 Hz (Col. 12, lines 4-14).
	

	
11.	Regarding method Claim 9, Nebrigic teaches treating the region of tissue located beneath the skin surface with electromagnetic energy (abstract, “delivery device configured to transfer electromagnetic energy through the skin surface to a region of tissue”).

12.	Regarding method claim 10, Nebrigic teaches the vibration device includes a vibration motor having an eccentric rotating mass (Col. 10, lines 25-39).

13.	Regarding method claim 11, Nebrigic teaches the delivery device is coupled with a carriage inside a handpiece (ref num 78), and vibrating the delivery device comprises:
	Operating the vibration motor to cause the rotation of the eccentric rotating mass that vibrates the carriage relative to a housing of the handpiece (Col. 10, lines 25-39) 
	
14.	Regarding method claim 12, Nebrigic teaches the vibration device is configured to transfer the mechanical vibrations at a vibration frequency within a range of 100 Hz to 1 kHz (Col. 12, lines 4-14).

.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nebrigic and in view of Kubota U.S. 4,979,952 (herein referred to as “Kubota”).

18.	Regarding Claim 3, Nebrigic fails to teach the vibration device includes a leaf spring.


19.	Regarding Claim 5, Nebrigic teaches a carriage that is mechanically coupled to the delivery device (ref num 78).
	Nebrigic fails to teach a leaf spring mechanically coupled to the delivery device.
However, Kubota teaches the vibration device (ref num 11) includes a leaf spring (ref num 14).  The leaf spring provides a restoring force in order to allow the slider that actuates the device to return to its normal position (Col. 4 lines 12-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebrigic and included a leaf spring in order to provide a restoring force within the device.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNIE L PATTON/Examiner, Art Unit 3794
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794